       Case 2:20-cv-00359-TOR          ECF No. 20   filed 10/30/20   PageID.77 Page 1 of 3



 1 Brian K. Keeley, WSBA No. 32121                              Honorable Thomas O. Rice
   Schlemlein Fick & Franklin PLLC
 2 66 S. Hanford, Suite 300
   Seattle, Washington, 98134
 3 Telephone: (206) 448-8100
   Facsimile: (206) 448-8514
 4 Email: bkk@soslaw.com
 5
 6

 7                              UNITED STATES DISTRICT COURT

 8                           EASTERN DISTRICT OF WASHINGTON
 9
     MODIFIED ATMOSPHERE                            No. 2:20-cv-00359-TOR
10   ENTERPRISES LLC,
                                                    Notice of Voluntary Dismissal
11                        Plaintiff,                Without Prejudice

12            v.

13   CRUNCH PAK LLC,

14                        Defendant.

15
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Modified Atmosphere
16
     Enterprises LLC (“MAE” or “Plaintiff”) hereby provides this notice of voluntary
17
     dismissal without prejudice. Defendant Crunch Pak, LLC (“Crunch Pak” or
18
     “Defendant”) has not served an answer or a motion for summary judgment. MAE
19
     and Crunch Pak have agreed that each party will bear its own fees and costs.
20
            DATED this 30th day of October, 2020.
21
                                               SCHLEMLEIN FICK & FRANKLIN PLLC
22
                                                s/ Brian K. Keeley
23                                             Brian K. Keeley, WSBA No. 32121
                                               66 S. Hanford, Suite 300
24
     Notice of Voluntary Dismissal              Page 1                SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                              66 S. Hanford Street, Suite 300
     Without Prejudice                                                                    Seattle, WA 98134
     No. 2:20-cv-00359-TOR                                       Phone: (206) 448-8100 Fax: (206) 448-8514
       Case 2:20-cv-00359-TOR        ECF No. 20   filed 10/30/20   PageID.78 Page 2 of 3



 1                                           Seattle, Washington, 98134
                                             Telephone: (206) 448-8100
 2                                           Facsimile: (206) 448-8514
                                             Email: bkk@soslaw.com
 3                                           Attorneys for Plaintiff

 4
 5
 6

 7
 8
 9
10
11
12

13
14
15
16
17
18
19
20
21

22
23
24
     Notice of Voluntary Dismissal            Page 2                SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                            66 S. Hanford Street, Suite 300
     Without Prejudice                                                                  Seattle, WA 98134
     No. 2:20-cv-00359-TOR                                     Phone: (206) 448-8100 Fax: (206) 448-8514
       Case 2:20-cv-00359-TOR          ECF No. 20   filed 10/30/20   PageID.79 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 30, 2020, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system, which will send notification

 4 of such filing to the following:
 5            E. Russell Tarleton
              russt@seedip.com
 6
              Jacob M. Knutson
 7            Jacobk@jdsalaw.com
 8            Peter A. Spadoni
              peters@jdsalaw.com
 9
              Sally W. Harmeling
10            sallyh@jdsalaw.com
11          Dated this 30th day of October, 2020.
12                                              s/ Brian K. Keeley
                                               Brian K. Keeley, WSBA No. 32121
13
14
15
16
17
18
19
20
21

22
23
24
     Notice of Voluntary Dismissal              Page 3                SCHLEMLEIN FICK & FRANKLIN, PLLC
                                                                              66 S. Hanford Street, Suite 300
     Without Prejudice                                                                    Seattle, WA 98134
     No. 2:20-cv-00359-TOR                                       Phone: (206) 448-8100 Fax: (206) 448-8514
